DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Drawing Objection
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive. The drawings must show every feature of the invention specified in the claims and Applicant has not shown all of the claimed featured. Therefore, the drawing objection is maintained.
Claim Objection
Applicant's arguments filed 9/15/2021 have been fully considered and is persuasive due to the amendments. Therefore, the claim objection is withdrawn.
Rejection Under 112
Applicant's arguments filed 9/15/2021 have been fully considered. Applicant argues that:
The claim amendments took out the “sufficient data” language so that rejection is moot.
The specification at [0091] provides support for how to determine desirable values.
For the selecting limitation, one of ordinary skill in the art would know how to perform that procedure. 
Regarding A and B, Applicant’s arguments are persuasive and the 112 rejection with regards to those limitations is withdrawn. 
Regarding C, while one might know how to perform a selection, the problem arises from the claim interpretation under 112f, which was invoked. As discussed below the specification does not provide support as to what computing unit is performing the steps… is it the entire computer, a processor, server, program run on a computer, or something else. There does not appear to be detail in the specification about what Applicant intends the computing unit to be and how Applicant intends it to perform the identified functions noted below. Therefore, the rejection is maintained. 
Rejection Under 101
Applicant's arguments filed 9/15/2021 have been fully considered. Applicant argues that:
The amended claims incorporate quantitative analysis using an equation to evaluate risk and describe relationships between variables. Therefore, the by using the equation to quantify risk it is significantly more than the existing technology. 
The invention cannot be done in the mind due to the immense about of data collected in each clinical trial. 
The invention is not merely an instruction to apply an exception or insignificant extrasolution activity. The equation is a creative tool to quantify risk. 
Regarding A-C, as discussed in the updated rejection the equation is part of the abstract since the claims use an equation to quantify risk and show relationships between variables. This falls under the mathematical concepts grouping of abstract ideas. See the updated rejection for further clarification.
Rejection Under 103
Applicant's arguments filed 9/15/2021 have been fully considered. Applicant argues that the amended claims are allowable since the prior art does not teach the amended features of the claims. Applicant’s arguments are directed toward the amendment and are therefore moot. However, Li, Kapke, and the Forecast NPL were largely used to teach the amended features. See the updated rejection for further clarification. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the storage unit, computing unit, output unit, and input unit must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claim 43 – The claim recites “said computing unit conducts steps of: a) selecting parameters… b) conducting analysis on said selected parameters.” See MPEP 2181. The claim limitation uses the term “computing unit conducts steps of”. The “computing unit” is modified by functional language “selecting” and “conducting analysis.” The computing unit is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0037]-[0047] which details the analysis and the equations that can be used to perform the analysis, however, there does not appear to be enough support for the structure, material, or acts of the computing unit that perform the selecting step.
Regarding Claim 43
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The dependent claims are rejected due to inheriting the problems of the independent claim.
Regarding claim 48, the claim recites “said one or more desirable values”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes it is interpreted as said desirable values, which is more in line with the independent claims. Appropriate correction is required. 
Regarding claim 52, 
Regarding claim 54, the claim recites “said at least one parameter”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is interpreted to depend from claim 53 rather than claim 51 in order to fix the antecedent basis issue. Appropriate correction is required.  
Regarding claim 55, the claim recites “said one or more desirable values”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes it is interpreted as said desirable values, which is more in line with the independent claims. Appropriate correction is required. 
Regarding claim 43, the claim limitation “said computing unit conducts steps of: a) selecting parameters” and “said output unit transmits and displays” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not appear to provide enough information regarding the selecting parameter limitation to determine what structure, material, or acts perform the selection. For example, there is no mention in the specification of a processor of the computing unit that is instructed to make such selection. Similarly, the specification does not provide enough information about the output unit to determine what structure, material, or acts perform to the transmitting and displaying limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 43-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 43-49 are drawn to a system for developing a set of inclusion/exclusion criteria for a target clinical trial related to a disease or a condition, which is within the four statutory categories (i.e. apparatus). Claims 50-56 are drawn to a method for developing a set of inclusion/exclusion criteria for a target clinical trial related to a disease or a condition, which is within the four statutory categories (i.e. process).  
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. As an example, claim 43 (and substantially similar with independent claim 50) recites: 
A system for developing a set of inclusion/exclusion criteria for a target clinical trial related to a disease or a condition, said system comprising: 
a storage unit; 

an output unit; and 
an input unit, all operable together, wherein a filter comprising a set of filtering parameters is provided through said input unit; 
wherein said filter is applied to a master database comprising historical data on clinical trials to create a sub-database in said storage unit, said sub-database comprising historical data on clinical trials related to said disease or said condition, 
wherein said computing unit conducts the steps of: 
a) selecting parameters in said sub-database that fit said one or more objectives of the target clinical trial to obtain a number of selected parameters, and 
b) conducting an analysis on said selected parameters to determine their desirable values, 
wherein said analysis comprises: 
1) a frequency analysis to determine the frequency with which a value associated with one of the selected parameter has been used in the clinical trials in said sub-database, wherein each of the selected parameters has one or more values according to the clinical trials in said sub-database, and 
2) a quantitative analysis to quantify a risk associated with selecting, from said one or more values, a value associated with one of the selected parameter, or a risk associated with selecting multiple values, wherein each of said multiple values is associated with one of the selected parameters; 
wherein the value associated with one of the selected parameter and an acceptable risk is a desirable value, and wherein one or more selected parameters with their desirable values define a set of inclusion/exclusion criteria; and 
wherein said output unit transmits and displays said set of inclusion/exclusion criteria, wherein said quantitative analysis evaluates the risk associated with selecting a value for one of the selected parameters or the risk associated with selecting multiple values for multiple selected parameters in view of the distance between a curve of an equation and a point corresponding to said value for said selected parameter or said multiple values for said multiple selected parameters, wherein said equation is derived from the sub-database and quantitatively describes a relationship between two variables selected from the group consisting of number of patients, number of investigator sites, Enrollment Cycle Time(ECT), Site Effectiveness Index(SEI), Adjusted Site Enrollment Rate (ASER), and Gross Site Enrollment Rate (GSER).
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover mathematical relationships but for the recitation of generic computer components. That is, other than reciting a storage unit, a computing unit, an output unit, an input unit, a master database, a sub-database, a filter, transmitting and displaying the criteria, the limitations are directed at mathematical relationships to use an equation to perform quantitative analysis and determine a frequency of a value, quantify a risk associated with the value, and determine an acceptable level of risk. For example, but for the above identified computer components, the determining a frequency of a value, quantify a risk associated with the value, and determine an acceptable level of risk, in the context of this claim encompasses a mathematical relationship to calculate or quantify a risk level associate with a value related to a parameter selected for a clinical trial. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 44-49 and 51-56 reciting particular aspects of developing a set of inclusion/exclusion criteria for a target clinical trial related to a disease or a condition, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
As an example, claim 43 (and substantially similar with independent claim 50) recites: 
A system for developing a set of inclusion/exclusion criteria for a target clinical trial related to a disease or a condition, said system comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a storage unit; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a computing unit; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
an output unit; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
an input unit, all operable together, wherein a filter comprising a set of filtering parameters is provided through said input unit; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
wherein said filter is applied to a master database comprising historical data on clinical trials to create a sub-database in said storage unit, said sub-database comprising historical data on clinical trials related to said disease or said condition, 
wherein said computing unit conducts the steps of: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a) selecting parameters in said sub-database (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) that fit said one or more objectives of the target clinical trial to obtain a number of selected parameters, and 
b) conducting an analysis on said selected parameters to determine their desirable values, 
wherein said analysis comprises: 
1) a frequency analysis to determine the frequency with which a value associated with one of the selected parameter has been used in the clinical trials in said sub-database (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), wherein each of the selected parameters has one or more values according to the clinical trials in said sub-database, and 
2) a quantitative analysis to quantify a risk associated with selecting, from said one or more values, a value associated with one of the selected parameter, or a risk associated with selecting multiple values, wherein each of said multiple values is associated with one of the selected parameters; 
wherein the value associated with one of the selected parameter and an acceptable risk is a desirable value, and wherein one or more selected parameters with their desirable values define a set of inclusion/exclusion criteria; and 
wherein said output unit transmits and displays said set of inclusion/exclusion criteria, (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3)) wherein said quantitative analysis evaluates the risk associated with selecting a value for one of the selected parameters or the risk associated with selecting multiple values for multiple selected parameters in view of the distance between a curve of an equation and a point corresponding to said value for said selected parameter or said multiple values for said multiple selected parameters, wherein said equation is derived from the sub-database and quantitatively describes a relationship between two variables selected from the group consisting of number of patients, number of investigator sites, Enrollment Cycle Time(ECT), Site Effectiveness Index(SEI), Adjusted Site Enrollment Rate (ASER), and Gross Site Enrollment Rate (GSER).
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of a storage unit, a computing unit, an output unit, an input unit, a master database, a sub-database, a filter, transmitting and displaying the criteria, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0048], Figs. 1-3A, see MPEP 2106.05(f) – here the computing unit is interpreted as a computer, a storage unit as a database, output unit as a display or monitor, an input unit as a keyboard)
add insignificant extra-solution activity to the abstract idea (such as recitation of the output unit that transmits and displays the inclusion/exclusion criteria, which amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 44-49 and 51-56 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 44-49 and 51-56 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their 
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and adds insignificant extra-solution activity to the abstract idea. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a storage unit, a computing unit, an output unit, an input unit, a master database, a sub-database, a filter, transmitting and displaying the criteria, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0048], Figs. 1-3A – here the computing unit is interpreted as a computer, a storage unit as a database, output unit as a display or monitor, an input unit as a keyboard); an output unit transmits and displays said set of inclusion/exclusion criteria, e.g., outputting or providing access to the information, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43, 46-50, 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2010/0250273) in view of Broverman et al. (US 2014/0039921) in view of Biebesheimer et al. (US 2002/0107843) in view of Tran (US 2017/0046487) in view of Kapke (US 2008/0172182).   
Regarding claim 43, Li discloses a system for developing a set of inclusion/exclusion criteria for a target clinical trial related to a disease or a condition, (Li [0021]; Fig. 1 and corresponding text)said system comprising: 
a computing unit; (Li [0040] discloses inputting historical clinical trial operation data for a disease condition into a computer-based calculating system)
an input unit, all operable together, wherein a filter comprising a set of filtering parameters is provided through said input unit; (Li [0039] discloses that the system can have a user interface that requires users to input the relevant variables  [0040] discloses inputting historical clinical trial operation data for a disease condition into a computer-based calculating system which will then be used to produce the desired result filtered by the input variables (parameters) [0051] discloses that the trials can be filtered by parameters such as the values of average site enrollment rate (ASER), or values of site effectiveness index (SEI), or the product of ASER and SEI, or other parameters relevant to the business issues being analyzed)
wherein said filter is applied to a master database comprising historical data on clinical trials to create a sub-database, said sub-database comprising historical data on clinical trials related to said disease or said condition, wherein said computing unit conducts the steps of: (Li [0041] discloses utilizing historical data to apply the parameters to, such as, number of investigator sites open for patient enrollment, design of the study, key inclusion exclusion criteria, targeted number of patient enrollment, company sponsoring the clinical trial, intervention(s), disease condition(s), and protocol identification(s) from sponsor(s) [0049] discloses that a Step 1: Use a protocol synopsis of a planned clinical trial as a guidance to identify clinical trials in similar disease condition. Extract from a database historical operations data, including number of investigator sites open for patient enrollment at different point of time along the timeline between first subject first visit (FSFV) and last subject first visit (LSFV), and last subject last visit (LSLV), design of the study, key inclusion exclusion criteria, targeted number of patient enrollment, milestones including FSFV and LSFV, the company sponsoring the clinical trial, intervention(s), disease condition(s), and protocol identification(s) from sponsor(s). In the present example, diabetes is chosen as the disease condition, and the PhESiTM database is the source for historical operations data)
a) selecting parameters in said sub-database that fit said one or more objectives of the target clinical trial to obtain a number of selected parameters, and (Li [0050] discloses a next step in the process is Step 2: Data normalizations are performed to make variables from different clinical trials comparable [0051] discloses that the trials can be filtered by parameters such as the values of ASER, or values of SEI, or the product of ASER and SEI, or other parameters relevant to the business issues being analyzed)
b) conducting an analysis on said selected parameters to determine their desirable values, wherein said analysis comprises: (Li [0052] discloses defining operational boundaries usually starting from median values of selected parameters such as SEI, ASER. [0039] discloses improving operational effectiveness in a clinical trial, which involves calculation and data analysis performed by a computer-based calculating system. For example, data analysis can be performed by a Computer Based Clinical Data Processing System (DPS) (FIG. 1). Data analysis and the formula for calculating SEI and ASER can be implemented into the software component of the 
a relationship between two variables selected from the group consisting of number of patients, number of investigator sites, Enrollment Cycle Time(ECT), Site Effectiveness Index(SEI), Adjusted Site Enrollment Rate (ASER), and Gross Site Enrollment Rate (GSER) (Li [0039] discloses improving operational effectiveness in a clinical trial, which involves calculation and data analysis [0058] discloses when Site Effectiveness Index being maximized, the patient enrollment capacities of all the investigative sites being used in a clinical trial is being utilized to the highest possible percentage, which would potentially reduce total number of sites needed for the clinical trial, or enroll targeted number of patients in shorter period of time, or achieve combination of both. Number of sites is a key driver to costs in clinical trials, and enrollment cycle time is both a cost driver and to determine time to market for the drug under development) 
Li does not appear to explicitly disclose a frequency analysis to determine the frequency with which a value associated with a selected parameter has been used in the clinical trials in said sub-database, and a quantitative analysis to quantify a risk associated with selecting a value associated with a selected parameter, or a risk associated with selecting multiple values, wherein each of said multiple values is associated with one of the selected parameters; a storage unit; an output unit; and wherein said output unit transmits and displays said set of inclusion/exclusion criteria; wherein said quantitative analysis evaluates the risk associated with selecting a value for one of the selected parameters or the risk associated with selecting multiple values for multiple selected parameters in view of the distance between 
1) a frequency analysis to determine the frequency with which a value associated with one of the selected parameter has been used in the clinical trials in said sub-database, and wherein each of the selected parameters has one or more values according to the clinical trials in said sub-database and (Broverman [0120] teaches a user specifying filtering criteria related to clinical trial protocol designs and resource gathering [0121] teaches tasks in database 920 are not offered to the designer in this dialogue if their association with previous clinical trial protocols does not meet certain association strength criteria. For example, in one embodiment, the association strength criteria might exclude all tasks that are indicated in the historical database 920 as having been associated with no more than some predetermined percentage of previous clinical trial protocols for the same indication and trial phase as the protocol being designed. In another embodiment, the association strength criteria might exclude all tasks that are indicated in database 920 as having been included in no more than a predetermined percentage of previous clinical trial protocols that satisfy the user-specified filtering criteria. In another embodiment, the association strength criteria might exclude all but the N most commonly occurring tacks (N&gt;0) in previous clinical trial protocols represented in database 920 for the same indication and trial phase as the protocol being designed. In yet another embodiment, the association strength criteria might exclude all but the N tasks indicated in database 920 as having been most frequently included in previous clinical trial protocols that satisfy the user-specified filtering criteria. Many other association strength criteria, and combinations thereof, can be used in various embodiments. The protocol design tool 110 might also exclude tasks for other reasons, such as for protecting the proprietary information of companies or sponsors of individual protocols in the database 920)
“[O]rganizational mergers and alliances result in widely disparate approaches, assumptions, and standard operating procedures for designing protocols. Operational knowledge unique to one organization or to a specific therapeutic area tends to remain within the original organization or 
Therefore, it would have been obvious to one of ordinary skill in the art of clinical trial data analysis, before the effective filing date of the claimed invention, to modify Li to incorporate a frequency analysis to determine the frequency with which a value associated with a selected parameter has been used in the clinical trials in said sub-database as taught by Broverman. A frequency of the value and parameter used in the clinical trials allows for the organization to tailor their protocol through the use of proper filtering of the clinical trials specific to their needs. 
Li-Broverman does not appear to explicitly teach a quantitative analysis to quantify a risk associated with selecting a value associated with a selected parameter, or a risk associated with selecting multiple values, wherein each of said multiple values is associated with one of the selected parameters; a storage unit; an output unit; and wherein said output unit transmits and displays said set of inclusion/exclusion criteria; wherein said quantitative analysis evaluates the risk associated with selecting a value for one of the selected parameters or the risk associated with selecting multiple values for multiple selected parameters in view of the distance between a curve of an equation and a point corresponding to said value for said selected parameter or said multiple values for said multiple selected parameters, wherein said equation is derived from the sub-database and quantitatively describes a relationship between two variables. However, Biebesheimer teaches it is old and well-known in the art of resource filtering wherein:
2) a quantitative analysis to quantify a risk associated with selecting, from said one or more values, a value associated with one of the selected parameter, or a risk associated with selecting multiple values, wherein each of said multiple values is associated with one of the selected parameters; (Biebesheimer [0066] teaches an Attribute-Value Workspace 231, for enabling the user to change the attribute values for all the context attributes, represented as graphic elements 232, associated with the selected user context icon 132 (FIG. 4); and, a Resource Selection Criteria Workspace 238, for enabling the user to define the criteria 245 to be used in evaluating resources, define minimum and maximum acceptable values provided on slider 
wherein the value associated with one of the selected parameter and an acceptable risk is a desirable value, and wherein one or more selected parameters with their desirable values define a set of inclusion/exclusion criteria; and (Biebesheimer [0066] teaches the values being a parameter to be input as a criteria and can be changed by the user. The user can define the minimum and maximum acceptable values, which is understood as the acceptable risk and also as the set of values or set of criteria [0065] teaches specifying minimum/maximum acceptable value ranges for resource selection criteria)
“[A] mechanism that applies user context for the purpose of more efficient resource dispersion and, that improves the relevance of search results for a given user in their current context without requiring the user to explicitly train the system.” See Biebesheimer [0014].
Therefore, it would have been obvious to one of ordinary skill in the art of resource filtering, before the effective filing date of the claimed invention, to modify Li-Broverman, as modified above, to incorporate a quantitative analysis to quantify a risk associated with selecting a value associated with a selected parameter, or a risk associated with selecting multiple values, wherein each of said multiple values is associated with one of the selected parameters; and wherein a value associated with a selected parameter and an acceptable risk is a desirable value, and wherein one or more selected parameters with their desirable values define a set of inclusion/exclusion criteria as taught by Biebesheimer. Having a way to assess risk associated with the desirable values being searched for in the queries creates a way to assess the filtered data without having to train the computer in a complex manner to sort the results. 
Li-Broverman-Biebesheimer does not appear to teach a storage unit; an output unit; and wherein said output unit transmits and displays said set of inclusion/exclusion criteria; wherein said quantitative analysis evaluates the risk associated with selecting a value for one of the selected parameters or the risk 
a storage unit; (Tran [0005] teaches a database storage with the assistance of a computer to assist with the medical research)
an output unit; and (Tran [0005] teaches an output display to show the results of the query)
wherein said output unit transmits and displays said set of inclusion/exclusion criteria. (Tran [0046] teaches displaying the selected information from the database of biomedical research. The displaying may be an electronic display or may correspond to a more permanent means, such as a hard-copy print out, and/or electronically saved in a computer readable medium. [0047] In an embodiment, the displaying is by an algorithm that transforms the obtained selected information into a user-friendly display)
“[T]he displaying is by an algorithm that transforms the obtained selected information into a user-friendly display.” See Tran [0047]. 
Therefore, it would have been obvious to one of ordinary skill in the art of inclusion/exclusion criteria processing, before the effective filing date of the claimed invention, to modify Li-Broverman-Biebesheimer, as modified above, to incorporate a storage unit; an output unit; and wherein said output unit transmits and displays said set of inclusion/exclusion criteria as taught by Tran. Displaying the criteria on an output unit or interface allows for the user to easily modify the parameters and filter for the appropriate clinical trial and to easily view the information. 
Li-Broverman-Biebesheimer-Tran does not appear to teach wherein said quantitative analysis evaluates the risk associated with selecting a value for one of the selected parameters or the risk associated with selecting multiple values for multiple selected parameters in view of the distance between a curve of an equation and a point corresponding to said value for said selected parameter or said multiple values for said multiple selected parameters, wherein said equation is derived from the sub-database and 
wherein said quantitative analysis evaluates the risk associated with selecting a value for one of the selected parameters or the risk associated with selecting multiple values for multiple selected parameters in view of the distance between a curve of an equation and a point corresponding to said value for said selected parameter or said multiple values for said multiple selected parameters, wherein said equation is derived from the sub-database and quantitatively describes a relationship between two variables (Kapke [0024] As known, the Z-value (also referred to as Z-score, Z-statistic, or standard normal deviate) of an item indicates how much the item deviates from its distribution's mean, expressed in terms of its distribution's standard deviation. The Z-values shown in FIGS. 2A-2D are calculated from the analytical precision (CV.sub.A), the intra-individual biological variability (CV.sub.I), and the reference change value (RCV), as explained below. [0034] It is known to statistically calculate a reference change value (RCV), in order to assess the significance of the observed change between two successive measurements. {the deviation is understood to be analogous to the distance from the curve and the relationship between variables})
“It is known to statistically calculate a reference change value (RCV), in order to assess the significance of the observed change between two successive measurements.” See Kapke [0034]. 
Therefore, it would have been obvious to one of ordinary skill in the art of clinical data analysis, before the effective filing date of the claimed invention, to modify Li-Broverman-Biebesheimer-Tran, as modified above, to incorporate wherein said quantitative analysis evaluates the risk associated with selecting a value for a selected parameter or the risk associated with selecting multiple values for multiple selected parameters in view of the distance between a curve of an equation and a point corresponding to said value for said selected parameter or said multiple values for said multiple selected parameters, wherein said equation quantitatively describes a relationship between two variables as taught by Kapke. The use of determining a deviation of a value allows for observation of any changes in the values related to that parameter and therefore to that clinical protocol. This would allow the protocol designer to adjust the protocol according to any changes if they align with the desired value and risk of that protocol user. 
Regarding claim 46, Li-Broverman-Biebesheimer-Tran teaches the system of claim 43, and Tran further teaches wherein said filter comprises at least one parameter that can be used to characterize said target clinical trial. (Tran [0065] teaches any of the methods provided herein may further relate to an assessment of the obtained information. For example, this may comprise filtering based on a qualitative or a quantitative assessment of the obtained information. The assessment may be explicitly defined by the user, such as filtering based on study type (e.g., academic or government research versus industry), country of origin, research institution, or any other variable of interest that is associated with the study having standardized variables of interest in the database. Alternatively, an assessment may be generated and associated with the study, such as by a coder standardizing the variables of interest and, as desired, relied on by the user to filter the obtained information). The motivations to combine the above mentioned references was discussed in the rejection of claim 43 and, as such, is incorporated herein. 
Regarding claim 47, Li-Broverman-Biebesheimer-Tran teaches the system of claim 46, and Tran further teaches wherein said at least one parameter is selected from the group consisting of type/stage of disease/disorder, age, gender, phase of the clinical trial, country, number of clinical trials, number of patients, number of investigator sites, enrollment cycle time (ECT), Site Effectiveness Index (SEI), Adjusted Site Enrollment Rate (ASER), and Gross Site Enrollment Rate (GSER). (Tran [0065] teaches any of the methods provided herein may further relate to an assessment of the obtained information. For example, this may comprise filtering based on a qualitative or a quantitative assessment of the obtained information. The assessment may be explicitly defined by the user, such as filtering based on study type (e.g., academic or government research versus industry), country of origin, research institution, or any other variable of interest that is associated with the study having standardized variables of interest in the database. Alternatively, an assessment may be generated and associated with the study, such as by a coder standardizing the variables of interest and, as desired, relied on by the user to filter the obtained information). The motivations to combine the above mentioned references was discussed in the rejection of claim 43 and, as such, is incorporated herein.
Regarding claim 48, Li-Broverman-Biebesheimer-Tran teaches the system of claim 43, and Broverman further teaches wherein at least one of said one or more desirable values is most frequently used in the clinical trials in said sub-database (Broverman [0120] teaches a user specifying filtering criteria related to clinical trial protocol designs and resource gathering [0121] teaches tasks in database 
Regarding claim 49, Li-Broverman-Biebesheimer-Tran teaches the system of claim 43, and Broverman further teaches wherein one or more of the selected parameters in step a) have been used in at least 50% of the clinical trials in said sub-database (Broverman [0120] teaches a user specifying filtering criteria related to clinical trial protocol designs and resource gathering [0121] teaches tasks in database 920 are not offered to the designer in this dialogue if their association with previous clinical trial protocols does not meet certain association strength criteria. For example, in one embodiment, the association strength criteria might exclude all tasks that are indicated in the historical database 920 as having been associated with no more than some predetermined percentage of previous clinical trial protocols for the same indication and trial phase as the protocol being designed. In another embodiment, the association strength criteria might exclude all tasks that are indicated in database 920 as having been included in no more than a predetermined percentage of previous clinical trial protocols that satisfy the user-specified filtering criteria. In another embodiment, the association strength criteria might exclude all but the N most commonly occurring tacks (N&gt;0) in previous clinical trial protocols represented in database 920 for the same indication and trial phase as the protocol being designed. In yet another embodiment, the 
Broverman teaches the claimed invention except for the parameter being used at least 50%. It would have been obvious to one having ordinary skill in the art of clinical trial data analysis at the time the invention was made to incorporate the parameter being used in at least 50% of the clinical trials, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. (1955). 
Regarding claim 50, the claim recites substantially similar limitations as those already addressed in the rejection of claim 43, and, as such, is rejected for similar reasons as give above.
Regarding claim 53, the claim recites substantially similar limitations as those already addressed in the rejection of claim 46, and, as such, is rejected for similar reasons as give above.  
Regarding claim 54, the claim recites substantially similar limitations as those already addressed in the rejection of claim 47, and, as such, is rejected for similar reasons as give above.  
Regarding claim 55, the claim recites substantially similar limitations as those already addressed in the rejection of claim 48, and, as such, is rejected for similar reasons as give above.  
Regarding claim 56, the claim recites substantially similar limitations as those already addressed in the rejection of claim 49, and, as such, is rejected for similar reasons as give above.  
Claims 44, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Li-Broverman-Biebesheimer-Tran-Kapke in view of “Forecast Enrollment Rate in Clinical Trials” (Gen Li, January 20, 2015, Applied Clinical ), hereafter Forecast NPL.
Regarding claim 44, Li-Broverman-Biebesheimer-Tran teaches the system of claim 43, but does not appear to explicitly teach wherein said equation is GSER=a*Nb + c obtained by a regression analysis based on all data in the sub-database, wherein a, b, and c are constant parameters for a set of clinical trials for a disease or condition, b is a negative constant for a set of clinical trials, and c is the lower limit of site level enrollment rate, wherein the equation facilitates the quantitative analysis, by which said selected parameters and the desirable values are determined in a fast and accurate matter to ensure bN +c; pg. 7 teaches that in the equation for GSER a, b, and c are constant parameters for the disease condition, b is a negative constant for the set of clinical trials, and c is the lower boundary for site level enrollment rate. The equation determines the GSER or gross site enrollment rate of the number of patients enrolled per month at that site).
“We have long noted that adding extra sites to a clinical trial has only limited impact enrollment time. We naturally want a better, in-depth understanding of the issue-is there a pattern between the number of sites deployed and the enrollment cycle time?” See Forecast NPL pg. 1.
Therefore, It would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Li-Broverman-Biebesheimer-Tran to incorporate wherein said equation is GSER=a*Nb + c obtained by a regression analysis based on all data in the sub-database, wherein a, b, and c are constant parameters for a set of clinical trials for a disease or condition, b is a negative constant for a set of clinical trials, and c is the lower limit of site level enrollment rate, wherein the equation facilitates the quantitative analysis, by which said selected parameters and the desirable values are determined in a fast and accurate matter to ensure enrollment of patients in a reasonable time frame while aligning up with said one or more objectives of the target clinical trial as taught by Forecast NPL. Looking at the parameters and using the GSER equations allows for more accurate quantitative analysis to see the relationship between the variables.
Regarding claim 51, the claim recites substantially similar limitations as those already addressed in the rejection of claim 44, and, as such, is rejected for similar reasons as give above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686